DETAILED ACTION

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Robert [WO9747782] teaches one can deposit metal layer only such as zinc [pg 1, para 2] using jet vapor deposition [pg 4, para 4] onto a steel sheet [pg 1, para 2-4]. Robert further teaches providing a deposition chamber (deposition chamber 10) [Fig. 1; pg 5, para 2], providing an ejection chamber (4) inside the deposition chamber [pg 9, para 1 Fig. 1], providing a mixing chamber (evaporation chamber 2), the mixing chamber having liquid zinc (bath 5) [pg 5, para 2; Fig. 1; pg 11, para 1], said liquid zinc consisting of pure zinc and unavoidable impurities acquired during production and present in trace quantities; heating the liquid zinc to form a vapor [pg 5, para 2; Fig. 1; pg 11, para 1], and passing the vapor to the ejection chamber via a conduit (3) [pg 9, para 1; Fig. 1]; passing a steel sheet through the deposition chamber and during said passing [pg 10, para 3-5; Fig. 1]. Robert also teaches the deposition chamber can be at 0.3 mbar [pg 11, para 1]; but fails to teach the claimed chamber pressure and claimed pressure ratio between Pchamber to Peject. 
Choquet [US 20100104752] teaches a method for coating a metal layer on a substrate by spraying a metallic vapor at sonic velocity [abstract] using a sonic vapor jet coater [0024], wherein the metal layer comprises zinc [abstract] and the substrate is steel strip (i.e. steel sheet) [0001], and the substrate is provided in a vacuum deposition chamber for deposition [0024]. Choquet further teaches due to the pressure difference between a closed evaporation crucible (coupled to the extraction chamber, i.e. ejection chamber, 0051) and the vacuum deposition chamber, the metal vapor jet can be produced at a sonic velocity [0038]. Choquet teaches a large chamber pressure of 0.0001 to 1mbar [0049], however, Choquet fails to teach the specific claimed chamber pressure and claimed pressure ratio between Pchamber to Peject.
Akkireddy [IN2010MU00494] teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. However, Akkireddy fails to teach the specific claimed chamber pressure and claimed pressure ratio between Pchamber to Peject.
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	Rejection under 35 USC 112 first paragraph new matter is withdrawn due to applicant’s arguments filed on 4/19/22 pg 5. 
	Rejection over obviousness type double patenting rejection is withdrawn due to applicant’s arguments filed on 4/19/22 pg 20.
	The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s declaration of criticality over the claimed pressure range of the deposition chamber and the pressure ratio between Pchamber to Peject; particularly on pages 2-3 demonstrating examples outside of the claimed chamber pressure range, i.e. 10-3 mbar(0.010mbar) and 3.1-1mbar (0.3mbar) and according to the claimed pressure ratio, yielded more porosity and defects in depositing zinc films; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715